 

Mnited States District Court “22s STATEMENT OF PROBASLE CAUSE

 

 

 

 

Violation Notice Wage O}PO-OOTAT-PLM Document 3 File@°OR/-@nf20) a Preereesitreyf ap summennys =e

WibkTeon Murai” CLs bee [ny CHfcarhds 1 | Slate theta Jk whliq Facgremanq my dubes ae. g
i? 1 5 RH 5 i 6 Att E+ B43 [zr Gude ih oTioer iv tli Elipirit nf =
VLOom i

 

 

 

 

ad
UYSU SOT GHARGER WITH OAD OL a wo BSD

 

    

 

Dah cot “he PMR prong 2 eae Sheet oT Agunn afiwa Stan

34s / reas i out ccge #392

Peo of CAf area

NaUAL Spelt GUSeRT Atha Gare, OF

 

 

 

 

  

 

Ofer Canorpeon: Factual Boa fot Chui yee HAF BAT

Pe RAL ie tat dA PRE ay ay

 

 

 

 

 

 

 
 

Lome Mearns

 

 

HaeeARIS

Cine Aries

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

a

5 | Ll Yage et law des Seo | Ate BS crgeauererigecceg
= A BUF Box Abs CHECKED. YOU!e CO] IF Exe RIG OHECHED. You MUST = regoing statarnard In Papel loser,
jan) ane See Par elt IMDIGATED BELO an) Ty PRPS Coser ny PEO nds athe
8 Se ee neue ie ces cen on :RHorabrn auApsiedd te ne Regen rivy fallues eTaa & ubesrralica
A hs cine [exHair aba!
z * : eee = Pode unde cea hy oP gece es al ne prime
= $30 Priceesing Foe = ~ HF eeiwtat | hang set hoch above anda
a] eee eo Ace rs ae eae i Sate bp [he eet of my Ba,
hi PAY THI AMQUMT-«| 3 Teta! Collateral Due he
~— py Eeeeulerd cn,
Poet YOUR COURT GATE rot ; ee
= [Fone nae appeeiss Soon user sre ntl rae or eco bey ta = Dbed re rr d sya | CMfiasy =igI alure
= Cag Gain Der ey! rt =
a oo Ao it ier ao Prebable cause hae bier stated for ine issuance nf a wart
= r of bel Fi22LS Traihhmnl =

Adiivtdad wa FGLe a Scant

ohh Dale immiddiyyyy) US, Magitrale Judge

 

 

Bye. certs wa af a Sake et Meresbat dinars ag B
Pomctes ir repric firsts “sang rite on fILb SP tind pe dea Len Del oad ADR T = Heer creed iene brea: PD = 2 ee ea a
- _

oes

  

COCs Care eee eure ed a tk dd oe
4 Pea Bae

 

 

Ths LEAS ERLE ele a pee
